PD-1104&1105-17                                                PD-1104-17
                                                                COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                                 Transmitted 10/5/2017 8:24 PM
                                                                  Accepted 10/6/2017 10:47 AM
                                                                         DEANA WILLIAMSON
               CAUSE NOS. 07-16-00411-CR &       07-16-00412-CR                         CLERK

LUIS DANIEL AYALA                       §                   IN THE COURT
                                                                    FILED OF
                                                            COURT OF CRIMINAL APPEALS
                                        §                          10/6/2017
v.                                      §                CRIMINAL   APPEALSCLERK
                                                             DEANA WILLIAMSON,
                                        §
STATE OF TEXAS                          §                             OF TEXAS


            MOTION FOR EXTENSION OF TIME
              TO FILE THE PETITION FOR
               DISCRETIONARY REVIEW
To the Honorable Judges of the Court of Criminal Appeals:

      COMES NOW Luis Daniel Ayala, Petitioner, and files this motion to extend

the time to file his PDR to November 4, 2017.


                                        I.

      The court of appeals overruled the petitioner’s motion for rehearing on

September 5, 2017. No prior motion has been filed to extend time for a PDR.


                                       II.

      The reason for this request is as follows: Undersigned counsel represents

many other clients on appeal and parole revocation proceedings, and has not until

now had time to prepare the PDR in this case.


      WHEREFORE, the Petitioner prays the Court grant an extension of time to

file his PDR to November 4, 2017.
                                            Respectfully submitted,

                                            /s JOHN BENNETT
                                            John Bennett
                                            Post Office Box 19144
                                            Amarillo, Texas 79114
                                            (806) 282-4455
                                            Fax: (806) 398-1988
                                            State Bar Number 00785691
                                            Email: AppealsAttorney@gmail.com
                                            Attorney for the petitioner




                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above Motion has been served on

Chris Strowd, Esq., Deaf Smith County Assistant Criminal District Attorney, email

to him at cstrowd@gmail.com, and on Stacy Soule, Esq., State Prosecuting

Attorney, by email to her at information@spa.texas.gov, both on October 5, 2017.

                                            /s JOHN BENNETT
                                            John Bennett

                                        2